 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 17, 2007
between Luminent Mortgage Capital, Inc., a Maryland corporation having its
principal place of business at One Commerce Square, 21st Floor, 2005 Market
Street, Philadelphia, PA 19103 (the “Employer”) and Karen Chang, an individual
currently residing at 1487 26th Avenue, San Francisco, California 94122 (the
“Executive”).
WITNESSETH:
     WHEREAS, the Employer desires to provide for the employment of the
Executive and the Executive desires to be employed by the Employer, all in
accordance with the terms and subject to the conditions set forth in this
Agreement; and
     WHEREAS, the Employer and the Executive are entering into this Agreement to
set forth and confirm their respective rights and obligations with respect to
the continuation of the Executive’s employment by the Employer on the terms and
subject to the conditions provided in this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Employment and Term.
          (a) The Employer shall employ the Executive, in accordance with the
terms and subject to the conditions set forth in this Agreement, for a term (the
“Term”) that shall commence on October 17, 2007 (the “Effective Date”) and,
subject to paragraphs 1(b), 1(c), 1(d) and 1(e), shall expire on December 31,
2009. The Executive shall be based at the Employer’s office in San Francisco,
California and shall serve as the Controller of the Employer (the “Initial
Position”) commencing with the Effective Date and continuing until December 31,
2007. Commencing January 1, 2008, the Executive shall be based at the Employer’s
Philadelphia, Pennsylvania office and shall serve as the Senior Vice President
and Chief Financial Officer (the “Position”) of the Employer.
          (b) Unless written notice in accordance with this paragraph 1
terminating the Executive’s employment under this Agreement is given by either
the Employer or the Executive, on each day that this Agreement is in effect, the
Term shall be automatically extended for one additional day so that at all times
this Agreement shall have a then current Term of not less than two years. Unless
otherwise provided in this Agreement or agreed by the Employer and the
Executive, all of the terms and conditions of this Agreement shall

 



--------------------------------------------------------------------------------



 



continue in full force and effect throughout the Term and, with respect to those
terms and conditions that apply after the Term, after the Term.
          (c) Notwithstanding paragraph 1(b), the Employer, by action of its
board of directors (the “Board”) and effective as specified in a written notice
thereof to the Executive in accordance with the terms of this Agreement, shall
have the right to terminate the Executive’s employment under this Agreement at
any time during the Term, for Cause (as defined in this Agreement) or other than
for Cause or on account of the Executive’s death or Permanent Disability (as
defined in this Agreement), subject to the provisions of this paragraph 1.
               (i) “Cause” shall mean (A) the Executive’s willful and continued
failure substantially to perform her material duties with the Employer as set
forth in this Agreement, or the commission by the Executive of any activities
constituting a violation or breach under any material federal, state or local
law or regulation applicable to the activities of the Employer, in each case,
after written notice thereof from the Employer to the Executive and a reasonable
opportunity for the Executive to cease such failure, breach or violation in all
material respects, (B) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other actions that cause intentional material damage to the
property or business of the Employer by the Executive, (C) the Executive’s
repeated absences from work such that she is unable to perform her duties
hereunder in all material respects other than for physical or mental impairment
or illness which the Executive fails to cure after written notice, but excluding
therefrom such absences as are reasonably required to permit the Executive to
continue her participation in the Berkeley-Columbia Executive MBA Program (the
“Program”) pursuant to the Reimbursement Agreement (the “Reimbursement
Agreement”) dated April 19, 2007 between the Employer and the Executive, (D) the
Executive’s admission or conviction of, or plea of nolo contendere to, any
felony or any other crime that, in the reasonable judgment of the Board,
adversely affects the Executive’s reputation or the Executive’s ability to carry
out her obligations under this Agreement or (E) the Executive’s non-compliance
with the provisions of paragraph 2(c) after notice thereof from the Employer to
the Executive and a reasonable opportunity for the Executive to cure such
non-compliance. Notwithstanding the foregoing, the Employer may not terminate
the Executive’s employment under this Agreement for Cause unless the Executive
is given (A) written notice, in accordance with the by-laws of the Employer, of
a special meeting of the Board to consider the termination of the Executive’s
employment under this Agreement for Cause and (B) the opportunity for the
Executive to address such special meeting.
               (ii) “Permanent Disability” shall mean a physical or mental
disability such that the Executive is substantially unable to perform in all
material respects those duties that she would otherwise be expected to continue
to perform and the nonperformance of such duties has continued for a period of
240 consecutive days, provided, however, that in order to terminate the
Executive’s employment under this Agreement on account of the Executive’s
Permanent Disability, the Employer must provide the Executive with written

-2-



--------------------------------------------------------------------------------



 



notice of the Board’s good faith determination to terminate the Executive’s
employment under this Agreement for reason of the Executive’s Permanent
Disability not less than 30 days prior to such termination, which notice shall
specify the date of termination. Until the specified effective date of
termination by reason of the Executive’s Permanent Disability, the Executive
shall continue to receive compensation at the rates set forth in paragraph 3. No
termination of the Executive’s employment under this Agreement because of the
Executive’s Permanent Disability shall impair any rights of the Executive under
any disability insurance policy maintained by the Employer at the commencement
of the aforesaid 240-day period.
          (d) The Executive shall have the right to terminate her employment
under this Agreement at any time during the Term for Good Reason or without Good
Reason as specified in a written notice thereof to the Employer in accordance
with the terms of this Agreement. As used herein, “Good Reason” shall mean
(A) the Executive’s Initial Position or the Position or the scope of the
Executive’s authority, duties or responsibilities as described in this Agreement
are materially diminished without the Executive’s written consent, excluding for
this purpose any action that was not taken by the Employer in bad faith and that
is remedied by the Employer promptly following written notice thereof from the
Executive to the Employer; (B) a material breach by Employer of its obligations
to the Executive under this Agreement, which breach is not cured in all material
respects to the reasonable satisfaction of the Executive within 30 days, in each
case following written notice thereof from the Executive to the Employer, which
notice shall be provided within 90 days of the initial existence of the breach
or (C) the relocation of the office location where the Executive serves in the
Position to an office location that is not within 30 air miles of One Commerce
Square, 2005 Market Street, Philadelphia, Pennsylvania 19103.
          (e) (i) If (A) the Employer terminates the Executive’s employment
under this Agreement for any reason other than for Cause or (B) the Executive
terminates her employment under this Agreement for Good Reason, the Employer
shall pay to the Executive promptly after the event giving rise to such payment
occurs an amount less applicable withholdings equal to the sum of (x) (1) the
Executive’s Base Salary (as defined in this Agreement) accrued through the date
the termination of the Executive’s employment under this Agreement is effective,
(2) any Bonus (as defined in this Agreement) required to be paid to the
Executive pursuant to paragraph 3(b) and (3) any amount in respect of excise
taxes required to be paid to the Executive pursuant to paragraph 1(f), with such
payments, rights and benefits described in clauses (x)(1), (x)(2) and (x)(3)
being collectively referred to in this Agreement as the “Accrued Obligations,”
(y) an amount equal to the aggregate premiums that would be payable by the
Executive to maintain in effect throughout the period from the date of the
Executive’s termination through the remainder of the Term (the “Subsequent
Period”) had the Executive remained employed (assuming no increase in insurance
premium rates) the same medical, health, disability and life insurance coverage
provided to the Executive by the Employer immediately prior to the date of such
termination (the “Benefit Obligations”) and (z) the Employer shall, as a
severance payment, pay to the Executive for the

-3-



--------------------------------------------------------------------------------



 



Subsequent Period, an amount equal to the sum of (i) the Executive’s annual
salary or, Base Salary, as the case may be, as of the effective date of
termination of the Executive’s employment under this Agreement that the
Executive would have received during the Subsequent Period and (ii) the Minimum
Bonus (as defined in paragraph 3(b) of this Agreement) that the Executive would
have received during the Subsequent Period. For the avoidance of doubt, such
severance payment shall equal the Executive’s Base Salary for two years and the
Executive’s Minimum Bonus for two years. Such severance payment shall be paid in
equal bi-weekly installments throughout the remainder of the Term.
               (ii) If (A) the Employer terminates the Executive’s employment
under this Agreement for Cause, (B) the Executive terminates her employment
under this Agreement for any reason other than Good Reason, her death or the
Executive’s Permanent Disability or (C) this Agreement is terminated by the
Employer as a result of the death or Permanent Disability of the Executive, the
sole obligation of the Employer shall be to pay the Accrued Obligations to the
Executive or her estate.
               (iii) It is intended that this Agreement be administered in
compliance with section 409A of the Internal Revenue Code of 1986, as amended
(“the Code”), including, but not limited to, any future amendments to Code
section 409A, and any other Internal Revenue Service or other governmental
rulings or interpretations issued pursuant to Section 409A (together,
“Section 409A”) so as not to subject the Executive to payment of interest or any
additional tax under Section 409A. The parties intend for any payments under
this paragraph 1 either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit could be made without incurring such additional tax.
In addition, to the extent that any Internal Revenue Service guidance issued
under Section 409A would result in the Executive being subject to the payment of
interest or any additional tax under Section 409A, the parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Employer and the Executive.
               (iv) Notwithstanding any provision in this Agreement to the
contrary, in the event that the Executive is a “specified employee” as defined
in Section 409A, any severance payment, severance benefits or other amounts
payable under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code shall
not be paid before the expiration of a period of six

-4-



--------------------------------------------------------------------------------



 



months following the date of the Executive’s termination of employment or before
the date of the Executive’s death, if earlier.
               (v) To the extent such severance amount exceeds the applicable
safe harbor amount under Section 409A, the excess amount shall be treated as
deferred compensation under Section 409A and as such shall be payable pursuant
to the following schedule: (1) one-half of such excess amount shall be paid on
the six month anniversary of the date of termination, and (2) the remaining half
shall be paid on the one year anniversary of the date of termination.
          (f) In the event that the independent public accountants of the
Employer or the Internal Revenue Service determines that any payment, coverage
or benefit provided to the Executive pursuant to this Agreement is subject to
the excise tax imposed by Sections 280G and 4999 of the Code or any successor
provision thereof or any interest or penalties incurred by the Executive with
respect to such excise tax, the Employer, within 30 days thereafter, shall pay
to the Executive, in addition to any other payment, coverage or benefit due and
owing under this Agreement, an additional amount that will result in the
Executive’s net after tax position, after taking into account any interest,
penalties or taxes imposed on the amount payable under this paragraph 1(f), upon
the receipt of the payments provided for by this Agreement be no less
advantageous to the Executive than the net after tax position to the Executive
that would have been obtained had Sections 280G and 4999 of the Code not been
applicable to such payment, coverage or benefits. Except as otherwise provided
in this Agreement, all determinations to be made under this paragraph 1(f) shall
be made by tax counsel whose selection shall be reasonably acceptable to the
Executive and the Employer and whose fees and costs shall be paid for by the
Employer.
          (g) Any notice of termination of the employment of the Executive under
this Agreement by the Employer to the Executive or by the Executive to the
Employer shall be given in accordance with the provisions of paragraph 10.
          (h) If, during the Term of this Agreement, the Employer enters into an
employment agreement that provides for a lump-sum payment of any severance
payment that consists of a multiple of Base Salary and Minimum Bonus, the
Employer shall amend this Agreement to provide for the like treatment for the
severance payment of the Executive under this Agreement.
          (i) The Employer agree to reimburse the Executive for the reasonable
fees and expenses of the Executive’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Executive is successful on the merits.

-5-



--------------------------------------------------------------------------------



 



     2. Duties of the Executive.
          (a) Subject to the ultimate control and discretion of the Board of the
Employer, the Executive shall serve in the Initial Position from the Effective
Date through December 31, 2007 and shall continue to perform the duties and
provide the services she is currently performing on the date of this Agreement
through December 31, 2007. Commencing on January 1, 2008 and continuing
thereafter throughout the Term of this Agreement, the Executive shall serve in
the Position and perform all duties and services commensurate with the Position
as provided in this Agreement and as contemplated by the Reimbursement
Agreement. Throughout the Term, the Executive shall perform all duties
reasonably assigned or delegated to her under the by-laws of the Employer or
from time to time by the Board consistent with the Position.
          (b) Except for travel normally incidental and reasonably necessary to
the business of the Employer, the duties of the Executive while she serves in
the Initial Position shall be performed in the San Francisco metropolitan area
and the duties of the Executive during the period she serves in the Position
shall be performed at the Employer’s current office location at 2005 Market
Street, Philadelphia, Pennsylvania 19103 or at such other office location as is
within 30 air miles of One Commerce Square, 2005 Market Street, Philadelphia,
Pennsylvania 19103.
          (c) With the exception of the time reasonably necessary for the
Executive’s participation in the Program, the Executive shall devote
substantially all of the Executive’s business time and attention to the
performance of the Executive’s duties under this Agreement and, during the term
of her employment under this Agreement, the Executive shall not engage in any
other business enterprise that requires any significant amount of the
Executive’s personal time or attention, unless granted the prior permission of
the Board. The foregoing provision shall not prevent the Executive’s purchase,
ownership or sale of any interest in, or the Executive’s engaging, but not to
exceed an average of five hours per week, in, any business that does not compete
with the business of the Employer or the Executive’s involvement in charitable
or community activities, provided, that the time and attention that the
Executive devotes to such business and charitable or community activities does
not materially interfere with the performance of her duties under this Agreement
and that such conduct complies in all material respects with applicable policies
of the Employer.
          (d) The Executive shall be entitled to 30 days of vacation leave
during each calendar year with full compensation, and to be taken at such time
or times, as the Executive and the Employer shall mutually determine. Earned but
unused vacation shall be accrued in accordance with the Employer’s vacation
policy.
     3. Compensation. During the period starting on the Effective Date and
ending on December 31, 2007, the Executive shall be paid a salary at the same
annual rate as she was receiving immediately prior to the Effective Date and the
Executive shall also be paid the

-6-



--------------------------------------------------------------------------------



 



Retention Bonus on the terms and conditions described in the Retention Agreement
dated September 6, 2007 between the Executive and the Employer (the “Retention
Agreement”) for all services to be rendered by the Executive through
December 31, 2007. Commencing with January 1, 2008, and thereafter during the
Term of this Agreement, the Executive shall be paid the following compensation:
          (a) Base Salary. The Employer shall pay the Executive a base salary
(the “Base Salary”) at an annual rate of $300,000, plus such other compensation
as may, from time to time, be determined by the Employer. At the end of each
fiscal year of the Employer, the Employer shall review the amount of the
Executive’s Base Salary, and shall increase such Base Salary for the following
year to such amount as the Board may determine in its discretion. Such Base
Salary and other compensation shall be payable in accordance with the Employer’s
normal payroll practices as in effect from time to time.
          (b) Annual Bonus. The Employer agrees that the Executive shall
receive, in accordance in all material respects with applicable policies of the
Employer relating to incentive compensation for executive officers, an annual
bonus (the “Bonus”) payable in cash, at the same time as bonuses are paid to
other executive officers of the Employer, in such amount as may be fixed by the
Board in its discretion based upon the performance of the Employer and the
contributions of the Executive to such performance, provided, however, that the
Executive shall receive a Bonus (the “Minimum Bonus”) in respect of the services
to be rendered by the Executive that is not less than $300,000 for 2008 and that
is not less than $125,000 for each year of the Term subsequent to 2008.
Notwithstanding the foregoing, all bonuses applicable to a particular fiscal
year of the Employer shall be paid by December 31 of that fiscal year.
          (c) Restricted Stock Award. The Employer agrees that the Executive
shall receive, in accordance in all material respects with applicable policies
of the Employer relating to incentive compensation for the executive officers,
an annual restricted stock award (each, an “Award”) as to such number of shares
(the “Shares”) as may be fixed in the Board’s discretion based upon the
performance of the Employer and the contributions of the Executive to such
performance. Any such Award shall be evidenced by a Restricted Stock Award
Agreement between the Employer and the Executive in substantially the form
thereof currently in use by the Employer. Each Award and the Restricted Stock
Award Agreement shall have the following other principal terms:
               (i) the Shares subject to each Award shall become vested, and
remain vested in three cumulative installments as follows:
                    (A) the first installment, consisting of one-third of the
Shares subject to each Award, shall become vested from and after the first
anniversary of the date of the Award;

-7-



--------------------------------------------------------------------------------



 



                    (B) the second installment, consisting of an additional
one-third of the Shares subject to each Award, shall become vested from and
after the second anniversary of the date of the Award; and
                    (C) the third installment, consisting of the remaining
one-third of the Shares subject to each Award, shall become vested from and
after the third anniversary of the date of the Award;
               (ii) the Shares, and any other shares of the Employer’s Common
Stock held under prior or subsequent restricted stock Awards made to the
Executive by the Employer, shall become immediately vested in full and shall
remain vested in the event of (A) a Change of Control (as defined herein), (B) a
termination of the employment of the Executive by the Employer under this
Agreement without Cause or (C) a termination of the employment of the Executive
under this Agreement by the Executive for Good Reason;
               (iii) any unvested Shares shall revert to the Employer
immediately in the event of (A) a termination of the employment of the Executive
under this Agreement by the Employer for Cause or (B) a termination of the
employment of the Executive under this Agreement by the Executive without Good
Reason; and
               (iv) The Executive shall have the right by notice to the Employer
to require that the Employer purchase from the Executive that number of vested
shares of the Employer’s Common Stock at a price per share equal to the average
closing price of the Employer’s Common Stock on the New York Stock Exchange for
the 20 days preceding the Executive’s notice of purchase, as is necessary to
provide the Executive with sufficient funds to pay applicable federal and state
income taxes resulting from the vesting of Shares under the Award, subject to
the prior approval by the Compensation Committee of the Employer’s Board of
Directors of the price per share at the time of each such purchase.
          (d) Benefits. The Executive shall be entitled to participate in the
same medical, health, disability, 401(K) and life insurance benefits as are
provided to the other executive officers of the Employer, subject to the terms
and conditions of any plan pursuant to which such benefits are provided.
          (e) Change of Control Definition. As used in this paragraph 3, “Change
of Control” shall mean (A) the acquisition of shares of the Employer by any
“person” or “group” (as such terms are used in Rule 13d-3 under the Securities
Exchange Act of 1934 as now or hereafter amended) in a transaction or series of
transactions that result in such person or group directly or indirectly becoming
the beneficial owner of 25% or more of the Employer’s Common Stock after the
date of this Agreement, (B) the consummation of a merger or other business
combination after which the holders of voting capital stock of the Employer do
not collectively own 60% or more of the voting capital stock of the entity
surviving such merger or other business combination, (C) the sale, lease,
exchange or other transfer in a transaction

-8-



--------------------------------------------------------------------------------



 



or series of transactions of all or substantially all of the assets of the
Employer, but excluding therefrom the sale and reinvestment of the Employer’s
investment portfolio or (D) as the result of or in connection with any cash
tender offer or exchange offer, merger or other business combination, sale of
assets or contested election of directors or any combination of the foregoing
transactions (a “Transaction”), the persons who constituted a majority of the
members of the Board on the date of this Agreement and persons whose election as
members of the Board was approved by such members then still in office or whose
election was previously so approved after the date of this Agreement, but before
the event that constitutes a Change of Control, no longer constitute such a
majority of the members of the Board then in office. A Transaction constituting
a Change of Control shall only be deemed to have occurred upon the closing of
the Transaction.
          (f) The Employer shall pay as incurred during the Term of this
Agreement the reasonable moving expenses of the Executive in relocating from San
Francisco, California to Philadelphia, Pennsylvania at the request of the
Employer, but not in excess of $100,000 without the prior written consent of the
Employer. The Employer shall also reimburse the Executive, upon the presentation
of vouchers or other appropriate documentation for two trips to Philadelphia,
Pennsylvania from San Francisco, California to identify suitable residential
accommodations and for one such trip to Philadelphia, Pennsylvania from San
Francisco, California to effect such relocation. The Employer shall also
reimburse the Executive for closing fees associated with the purchase of a
residence as provided in Appendix A, provided the Executive purchases a
residence in the Greater Philadelphia, Pennsylvania metropolitan area prior to
December 31, 2008. In the event that the independent registered public
accounting firm retained by the Employer or the Internal Revenue Service
determines that any moving expenses of the Executive paid or reimbursed by the
Employee are subject to any taxes imposed by the Code, the Employer, within
30 days thereafter, shall pay to the Executive an additional amount that will
result in the Executive’s net after-tax position, after taking into account any
interest, penalties or taxes imposed on such payments or reimbursements pursuant
to this paragraph 3(f), will be no less advantageous to the Executive than the
after-tax position of the Executive would have been had there been no such
interest, penalties or taxes.
     4. Expenses. The Employer shall promptly reimburse the Executive for
(a) all reasonable expenses paid or incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation therefor and (b) all reasonable professional expenses, such as
licenses and dues and professional educational expenses, paid or incurred by the
Executive during the Term.
     5. Indemnification. Notwithstanding anything in the Employer’s certificate
of incorporation or its by-laws to the contrary, the Executive shall at all
times during her employment by the Employer, and thereafter, be indemnified by
the Employer to the fullest

-9-



--------------------------------------------------------------------------------



 



extent permitted by applicable law for any matter in any way relating to the
Executive’s affiliation with the Employer and its subsidiaries; provided,
however, that if the Executive’s employment shall have been terminated by the
Employer for Cause, then, if and to the extent required by applicable law, the
Employer shall have no obligation whatsoever to indemnify the Executive for any
claim arising out of the matter for which her employment shall have been
terminated for Cause or for any conduct of the Executive not within the scope of
the Executive’s duties under this Agreement.
     6. Confidential Information. The Executive understands that, in the course
of her employment by the Employer, the Executive will receive confidential
information concerning the business of the Employer and that the Employer
desires to protect. The Executive agrees that she will not at any time during or
after the period of her employment by the Employer reveal to anyone outside the
Employer, except as required by law, or use for her own benefit, any such
information that has been designated as confidential by the Employer or
understood by the Executive to be confidential without specific written
authorization by the Employer. Upon termination of this Agreement, and upon the
request of the Employer, the Executive shall promptly deliver to the Employer
any and all written materials, records and documents, including all copies
thereof, made by the Executive or coming into her possession during the Term and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the
Executive by the Employer for her use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.
     7. Representation and Warranty of the Executive. The Executive represents
and warrants that she is not under any obligation, contractual or otherwise, to
any other firm or corporation, that would prevent her entry into the employ of
the Employer or her performance of the terms of this Agreement.
     8. Entire Agreement; Amendment. This Agreement, the Restricted Stock Award
Agreement, the Reimbursement Agreement and the Retention Agreement contain the
entire agreement between the Employer and the Executive with respect to the
subject matter hereof, and may not be amended, waived, changed, modified or
discharged except by an instrument in writing executed by the Employer and the
Executive.
     9. Assignability. The services of the Executive under this Agreement are
personal in nature, and neither this Agreement nor the rights or obligations of
the Employer under this Agreement may be assigned by the Employer, whether by
operation of law or otherwise, without the Executive’s prior written consent.
This Agreement shall be binding upon, and inure to the benefit of, the Employer
and its permitted successors and assigns under this Agreement. This Agreement
shall not be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and legal representatives.

-10-



--------------------------------------------------------------------------------



 



     10. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either the Employer or the Executive at their
respective addresses stated above, or at such other address as the Executive or
the Employer may by similar notice designate.
     11. Specific Performance. The Employer and the Executive agree that
irreparable damage would occur in the event that any of the provisions of
paragraph 6 were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of paragraph 6 and to
enforce specifically the terms and provisions of paragraph 6, this being in
addition to any other remedy to which any party is entitled at law or in equity.
     12. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Executive’s heirs, executors, administrators and legal representatives
and the permitted transferees of the Shares) any rights or remedies of any
nature under or by reason of this Agreement.
     13. Successor Liability. The Employer shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession or
assignment had taken place.
     14. Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employer shall not be required to
provide the Executive and her eligible dependents with medical insurance
coverage as long as the Executive and her eligible dependents are receiving
comparable medical insurance coverage from another employer.
     15. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.
     16. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment,

-11-



--------------------------------------------------------------------------------



 



encumbrance, charge, pledge or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this paragraph 16 shall preclude the
assumption of such rights by executors, administrators or other legal
representatives of the Executive or her estate and their assigning any rights
under this Agreement to the person or persons entitled hereto.
     17. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained in this Agreement unless the
deletion of such term, phrase, clause, paragraph, restriction, covenant,
agreement or other provision would result in such a material change as to cause
the covenants and agreements contained in this Agreement to be unreasonable or
would materially and adversely frustrate the objectives of the Employer and the
Executive as expressed in this Agreement.
     18. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms hereof does not terminate
upon the expiration of the Term shall survive the expiration of the Term and
shall remain binding upon the Employer until such time as such benefits are paid
in full to the Executive or her estate.
     19. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              LUMINENT MORTGAGE CAPITAL, INC.
 
       
 
  By:   /s/ S. Trezevant Moore, Jr.
 
       
 
      S. Trezevant Moore, Jr., Chief Executive Officer
 
       
 
  By:   /s/ Karen Chang
 
       
 
      Karen Chang

-12-



--------------------------------------------------------------------------------



 



APPENDIX A
     The Employer will reimburse the Executive for the fees incurred in
connection with the purchase of a residence in the Greater Philadelphia,
Pennsylvania metropolitan area up to the following limits:

     
Loan Origination
  1% of mortgage amount but not to exceed $10,000
Appraisal Fee
  not to exceed $450
Credit Report
  not to exceed $50
Tax Registration
  not to exceed $80
Flood Certificate
  not to exceed $25
Closing Fee
  not to exceed $600
Document Preparation
  not to exceed $75
Attorney Fee
  not to exceed $1,500
Title Insurance
  standard filed rates in PA, NJ or DE as the case may be
Messenger Fee
  not to exceed $30
 
   
Recording Fees:
   
Deed
  as appropriate in each county
Mortgage
  as appropriate in each county
Transfer Tax (PA only)
  not to exceed 1% of the Sales Price

 